



Exhibit 10.5


RADIAN GROUP INC.
EQUITY COMPENSATION PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT
(TSR)


TERMS AND CONDITIONS




These Terms and Conditions (“Terms and Conditions”) are part of the
Performance-Based Restricted Stock Unit Grant made as of May 10, 2017 (the
“Grant Date”), by Radian Group Inc., a Delaware corporation (the “Company”), to
<EMPLOYEE’s NAME>, an employee of the Company (the “Grantee”).
RECITALS
WHEREAS, the Radian Group Inc. Equity Compensation Plan (the “Plan”) permits the
grant of Restricted Stock Units in accordance with the terms and provisions of
the Plan;
WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan;
WHEREAS, the Restricted Stock Units granted pursuant to these Terms and
Conditions shall vest based on the attainment of performance goals related to
total shareholder return (“TSR”) and continued employment; and
WHEREAS, the applicable provisions of the Plan are incorporated into these Terms
and Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.Grant of Performance-Based Restricted Stock Units. The Company hereby awards
to the Grantee <# of PSUs> Restricted Stock Units (hereinafter, the “Target
Award”), subject to the vesting and other conditions of these Terms and
Conditions. Payment of the Restricted Stock Units will be based on achievement
of the performance goals set forth in Schedule A (the “TSR Performance Goals”)
and, except as otherwise provided herein, continued employment.
2.Vesting.
(a)General Vesting Terms. Except as set forth in Sections 2(d) and 2(e) below,
the Grantee shall vest in a number of Restricted Stock Units with respect to the
Target Award based on the attainment of the TSR Performance Goals as of the end
of the performance period, provided that the Grantee remains employed by the
Company or a Subsidiary through May 10, 2020 (the “Vesting Date”). The
performance period is the period beginning on May 10, 2017 and ending on May 10,
2020 (the “TSR Performance Period”). Except as specifically provided below in
this Section 2, no Restricted Stock Units will vest for any reason prior to the
Vesting Date, and in the event of a termination of the Grantee’s employment
prior to the Vesting Date, the Grantee will forfeit to the Company all
Restricted Stock Units that have not yet vested as of the termination date.
Except as provided in Sections 2(d) and 2(e) below, if the TSR Performance Goals
are not attained at the end of the TSR Performance Period the Restricted Stock
Units will be immediately forfeited.
(b)Retirement.
(i)If the Grantee terminates employment prior to the Vesting Date on account of
the Grantee’s Retirement, the Grantee will not forfeit the Restricted Stock
Units upon Retirement, and the Restricted Stock Units will continue to vest
based on the attainment of the TSR Performance Goals, except as provided in
Sections 2(d) and 2(e) below.
(ii)For purposes of these Terms and Conditions, “Retirement” shall mean the
Grantee’s separation from service without Cause, other than on account of death
or Disability (as defined below), (A) following the Grantee’s attainment of age
65 and completion of five years of service with the Company or a Subsidiary, or
(B) following the Grantee’s attainment of age 55 and completion of 10 years of
service with the Company or a Subsidiary.
(iii)For purposes of these Terms and Conditions, “Cause” shall mean the
Grantee’s (A) indictment for, conviction of, or pleading nolo contendere to, a
felony or a crime involving fraud, misrepresentation, or moral turpitude
(excluding traffic offenses other than traffic offenses involving the use of
alcohol or illegal substances), (B) fraud, dishonesty,





--------------------------------------------------------------------------------





theft, or misappropriation of funds in connection with the Grantee’s duties with
the Company and its Subsidiaries, (C) material violation of the Company’s Code
of Conduct or employment policies, as in effect from time to time, (D) gross
negligence or willful misconduct in the performance of the Grantee’s duties with
the Company and its Subsidiaries, or (E) a breach of any written
confidentiality, nonsolicitation, or noncompetition covenant with the Company or
an Affiliate, in each case as determined in the sole discretion of the
Committee. In the event that the Committee determines that the Grantee engaged
in any of the foregoing activities that are grounds for termination for Cause at
any time, the Committee may determine that the Grantee’s termination of
employment was a termination for Cause, even if not so designated at the date of
termination.
(c)Involuntary Termination.
(i)Except as provided in Sections 2(d) and 2(e) below, if the Grantee incurs an
Involuntary Termination during the period beginning six months after the Grant
Date and ending six months prior to the Vesting Date, the Grantee will vest in a
pro-rated portion of the Restricted Stock Units based on attainment of the TSR
Performance Goals. The pro-rated portion shall be determined by multiplying the
number of Restricted Stock Units that would have vested based on attainment of
the TSR Performance Goals had the Grantee remained employed through the Vesting
Date, by a fraction, the numerator of which is the number of months that elapsed
during the period beginning on the Grant Date and ending on the Grantee’s
termination date, and the denominator of which is 36. A partial month shall
count as a full month for purposes of this calculation. For the avoidance of
doubt, if the Grantee incurs an Involuntary Termination during the six-month
period following the Grant Date, the Grantee’s Restricted Stock Units will be
forfeited.
(ii)Except as provided in Sections 2(d) and 2(e) below, if the Grantee incurs an
Involuntary Termination during the six-month period prior to the Vesting Date,
all of the Grantee’s Restricted Stock Units will continue to vest based on
attainment of the TSR Performance Goals.
(iii)For purposes of these Terms and Conditions, the term “Involuntary
Termination” shall mean the Grantee’s separation from service from the Company
and its Subsidiaries on account of a termination by the Company or a Subsidiary
without Cause, other than on account of Retirement, death or Disability,
provided the Grantee signs and does not revoke a release and waiver of claims in
favor of the Company and its Affiliates in a form provided by the Company or
Subsidiary, as applicable. If the Grantee and the Company or a Subsidiary are
parties to an executive severance agreement, a termination by the Grantee for
Good Reason under the executive severance agreement shall be deemed to be an
Involuntary Termination.
(d)Death or Disability. In the event of the Grantee’s death or Disability while
employed by the Company or a Subsidiary prior to the Vesting Date, the Grantee’s
Restricted Stock Units will automatically vest at the Target Award level on the
date of the Grantee’s death or Disability, as applicable. If, following the
Grantee’s termination of employment due to Retirement, or due to Involuntary
Termination after the six month period following the Grant Date, the Grantee
dies prior to the Vesting Date, the Grantee’s Restricted Stock Units will
automatically vest at the Target Award level on the date of the Grantee’s death;
provided that if the termination of employment was due to Involuntary
Termination during the period beginning six months after the Grant Date and
ending six months prior to the Vesting Date, the Grantee’s Restricted Stock
Units will automatically vest at the pro-rated Target Award level (with the
pro-ration based on the formula described in Section 2(c)(i)). A partial month
shall count as a full month for purposes of this calculation. For purposes of
these Terms and Conditions, the term “Disability” shall mean a physical or
mental impairment of sufficient severity that the Grantee is both eligible for
and in receipt of benefits under the long-term disability program maintained by
the Company or a Subsidiary, as applicable, and that meets the requirements of a
disability under section 409A of the Code, provided that the Grantee completes
30 days of active service with the Company at any time after the Grant Date and
prior to the Vesting Date. The date of Disability for purposes of these Terms
and Conditions is the date on which the Grantee commences to receive such
long-term disability benefits. In the event that the Grantee is not in active
service on the Grant Date (for example, on account of short-term disability) and
the Grantee does not return to the Company and complete 30 days of active
service with the Company prior to the Vesting Date, the award will be forfeited.
(e)Change of Control.
(i)If a Change of Control occurs prior to the Vesting Date, the Restricted Stock
Units will vest at the Target Award level on the Vesting Date, provided that,
except as set forth in subsections (ii), (iv) and (v) below, the Grantee remains
employed by the Company or a Subsidiary through the Vesting Date.
(ii)If, prior to the Vesting Date, a Change of Control occurs and the Grantee’s
employment is terminated by the Company or a Subsidiary without Cause, or the
Grantee terminates employment for Good Reason, and the Grantee’s date of
termination of employment (or in the event of the Grantee’s termination for Good
Reason, the event giving rise to Good Reason) occurs during the period beginning
on the date that is 90 days before the Change of Control and ending on the date
that is one year following the Change of Control, the unvested Restricted Stock
Units will automatically vest at the Target Award level as of the Grantee’s date
of termination of employment (or, if later, on the date of the Change of
Control). If the Grantee’s employment terminates on account of an Involuntary
Termination as described in Section 2(c) more than 90 days





--------------------------------------------------------------------------------





before the Change of Control, and a Change of Control subsequently occurs prior
to the Vesting Date, any portion of the Restricted Stock Units that are
continuing to vest pursuant to Section 2(c) will vest at the pro-rated Target
Award level (or full Target Award level, if Section 2(c)(ii) applies) on the
date of the Change of Control.
(iii)For purposes of these Terms and Conditions, if the Grantee is not a party
to an executive severance agreement or the Grantee is a party to an executive
severance agreement but the term “Good Reason” is not defined therein, “Good
Reason” shall mean:
(A)a material diminution of the Grantee’s authority, duties, or
responsibilities;
(B)a material reduction in the Grantee’s base salary, which, for purposes of
these Terms and Conditions, means a reduction in base salary of 10% or more that
does not apply generally to all similarly situated employees of the Company; or
(C)any material change in the geographic location at which the Grantee must
perform the Grantee’s duties to the Company and its Subsidiaries, which, for
purposes of these Terms and Conditions, means the permanent relocation of the
Grantee’s principal place of employment to any office or location which is
located more than 100 miles from the location where the Grantee is based
immediately prior to the change in location.
In order to terminate employment for Good Reason, the Grantee must provide a
written notice of termination with respect to termination for Good Reason to the
Company within 90 days after the event constituting Good Reason has occurred.
The Company shall have a period of 30 days in which it may correct the act, or
the failure to act, that gave rise to the Good Reason event as set forth in the
notice of termination. If the Company does not correct the act, or the failure
to act, the Grantee must terminate employment for Good Reason within 30 days
after the end of the cure period, in order for the termination to be considered
a Good Reason termination. Notwithstanding the foregoing, in no event will the
Grantee have Good Reason for termination if an event described in Section
2(e)(iii)(A) occurs in connection with the Grantee’s inability to perform his or
her duties on account of illness or short-term or long-term disability.
If the Grantee is a party to an executive severance agreement with the Company
or a Subsidiary and Good Reason is defined therein, Good Reason shall have the
meaning assigned to it in the executive severance agreement.
(iv)If the Grantee’s employment terminates on account of Retirement before a
Change of Control, and a Change of Control subsequently occurs prior to the
Vesting Date, the outstanding Restricted Stock Units will vest at the Target
Award level on the Vesting Date (or on the Grantee’s date of death, if earlier).
(v)If the Grantee’s employment terminates on account of Retirement on or after a
Change of Control, the Restricted Stock Units will vest at the Target Award
level on the Grantee’s Retirement date.
(f)Cause. Notwithstanding anything in these Terms and Conditions to the
contrary, in the event the Grantee’s employment is terminated by the Company or
a Subsidiary for Cause, all outstanding Restricted Stock Units held by the
Grantee shall immediately terminate and be of no further force or effect.
(g)Other Termination. Except as provided in Sections 2(b), 2(c), 2(d) and 2(e),
in the event of a termination of employment, the Grantee will forfeit all
unvested Restricted Stock Units. Except as provided in Section 2(b), 2(c) or
2(e), no Restricted Stock Units will vest after the Grantee’s employment with
the Company or a Subsidiary has terminated for any reason.
3.Restricted Stock Units Account.
The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee’s Restricted Stock Units to the bookkeeping
account.
4.Conversion of Restricted Stock Units.
(a)Except as otherwise provided in this Section 4, if the Restricted Stock Units
vest in accordance with these Terms and Conditions, the Grantee shall be
entitled to receive payment of the vested Restricted Stock Units within 90 days
after the one-year anniversary of the Vesting Date (the one year anniversary of
the Vesting Date is referred to as the “Distribution Date”).
(b)The vested Restricted Stock Units shall be paid earlier than the Distribution
Date in the following circumstances:
(i)If (A) the Restricted Stock Units vest in accordance with Section 2(d) (the
Grantee’s death or Disability), or (B) the Grantee dies or incurs a Disability
after the Vesting Date but before the Distribution Date, the vested Restricted
Stock Units shall be paid within 90 days after the date of the Grantee’s death
or Disability, as applicable.
(ii)If a Change of Control occurs on or after the Vesting Date but before the
Distribution Date, the vested Restricted Stock Units shall be paid within 90
days after the date of the Change of Control.





--------------------------------------------------------------------------------





(iii)If a Change of Control occurs before the Vesting Date and the Grantee’s
employment terminates upon or within one year after the Change of Control in
accordance with Section 2(e)(ii) (termination without Cause or Good Reason
termination), the vested Restricted Stock Units shall be paid within 90 days
after the Grantee’s termination of employment.
(iv)If a Change of Control occurs before the Vesting Date and the Grantee’s
employment terminates within 90 days prior to the Change of Control in
accordance with Section 2(e)(ii), and the Grantee subsequently dies prior to the
Vesting Date, the vested Restricted Stock Units shall be paid within 90 days
after the date of the Grantee’s death.
(v)If the Restricted Stock Units vest in accordance with Section 2(e)(v)
(Retirement on or after a Change of Control), the vested Restricted Stock Units
shall be paid within 90 days after the Grantee’s Retirement date; provided that,
if required by section 409A of the Code, if the Retirement date does not occur
within two years after the Change of Control, payment will be made within 90
days after the Distribution Date.
(vi)Notwithstanding subsections (ii), (iii) and (v), if the Change of Control is
not a “change in control event” under section 409A of the Code, and if required
by section 409A of the Code, payment will not be made on the dates described in
subsections (ii), (iii) and (v) and, instead, will be made within 90 days after
the Distribution Date.
(c)On the applicable payment date, each vested Restricted Stock Unit credited to
the Grantee’s account shall be settled in whole shares of Common Stock of the
Company equal to the number of vested Restricted Stock Units, subject to (i) the
limitation of subsection (d) below, (ii) compliance with the six-month delay
described in Section 16 below, if applicable, and (iii) the payment of any
federal, state, local or foreign withholding taxes as described in Section 12
below, and subject to compliance with the restrictive covenants in Section 6
below. The obligation of the Company to distribute shares shall be subject to
the rights of the Company as set forth in the Plan and to all applicable laws,
rules, regulations, and such approvals by governmental agencies as may be deemed
appropriate by the Committee, including as set forth in Section 14 below.
(d)Notwithstanding anything in these Terms and Conditions to the contrary, in no
event shall the Fair Market Value of the vested Restricted Stock Units to be
distributed exceed $99.66 ($16.61 multiplied by 600%) multiplied by the Target
Award, measured as of the Valuation Date (as defined below). If the Fair Market
Value of the vested Restricted Stock Units would exceed this amount, the number
of shares of the Company’s Common Stock to be distributed to the Grantee shall
be limited to the amount calculated as follows:
•
$99.66 multiplied by the Target Award,

•
Divided by the Fair Market Value of a share of the Company’s Common Stock on the
Valuation Date.

For this purpose, the “Valuation Date” is the Vesting Date for Restricted Stock
Units that are payable on or after the Vesting Date. If the Restricted Stock
Units are payable before the Vesting Date, the “Valuation Date” is the Grantee’s
applicable payment date under this Section 4 (termination date, date of
Disability, date of death, or Change of Control, as applicable).
(e)For the avoidance of doubt, the Grantee will forfeit all Restricted Stock
Units if the Grantee’s employment is terminated for Cause prior to the
Distribution Date or other applicable payment date under this Section 4.
5.Certain Corporate Changes.
If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Stock Units granted
under these Terms and Conditions, the Committee shall adjust, as provided in the
Plan, the number and class of shares underlying the Restricted Stock Units held
by the Grantee, the maximum number of shares for which the Restricted Stock
Units may vest, the share price or class of Common Stock for purposes of the TSR
Performance Goals as appropriate to reflect the effect of such event or change
in the Company’s capital structure in such a way as to preserve the value of the
Restricted Stock Units. Any adjustment that occurs under the terms of this
Section 5 or the Plan will not change the timing or form of payment with respect
to any Restricted Stock Units except in accordance with section 409A of the
Code.
6.Restrictive Covenants.
(a)The Grantee acknowledges and agrees that, during and after the Grantee’s
employment with the Company or any of its Affiliates, the Grantee will be
subject to, and will comply with, the applicable confidentiality and other terms
specified in the Company’s Code of Conduct and Ethics, including terms
applicable to former employees. A copy of the Code of Conduct and Ethics has
been provided to the Grantee and can be accessed on the Company’s intranet. The
Code of Conduct and Ethics, including any future revisions to the Code of
Conduct and Ethics, are incorporated into and made a part of these Terms and
Conditions as if fully set forth herein.





--------------------------------------------------------------------------------





(b)The Grantee acknowledges that the Grantee’s relationship with the Company and
its Affiliates is one of confidence and trust such that the Grantee is, and may
in the future be, privy to and/or the Grantee will develop Confidential
Information and Trade Secrets of the Company or any of its Affiliates. Subject
to the provisions of subsection (j), the Grantee agrees that, at all times
during the Grantee’s employment and after the Grantee’s employment with the
Company or any of its Affiliates terminates for any reason, whether by the
Grantee or by the Company or any of its Affiliates, the Grantee will hold in
strictest confidence and will not disclose, use, or publish any Confidential
Information and Trade Secrets, except as and only to the extent such disclosure,
use, or publication is required during the Grantee’s employment with the Company
or any of its Affiliates for the Grantee to fulfill the Grantee’s job duties and
responsibilities to the Company or any of its Affiliates. At all times during
the Grantee’s employment and after the Grantee’s termination of employment, the
Grantee agrees that the Grantee shall take all reasonable precautions to prevent
the inadvertent or accidental disclosure of Confidential Information and Trade
Secrets. The Grantee hereby assigns to the Company any rights the Grantee may
have or acquire in Confidential Information and Trade Secrets, whether developed
by the Grantee or others, and the Grantee acknowledges and agrees that all
Confidential Information and Trade Secrets shall be the sole property of the
Company and its assigns. For purposes of these Terms and Conditions,
“Confidential Information and Trade Secrets” shall mean information that the
Company or any of its Affiliates owns or possesses, that the Company or any of
its Affiliates have developed at significant expense and effort, that they use
or that is potentially useful in the business of the Company or any of its
Affiliates, that the Company or any of its Affiliates treat as proprietary,
private, or confidential, and that is not generally known to the public.
(c)The Grantee acknowledges and agrees that, during the Grantee’s employment
with the Company or any of its Affiliates, and for the 12 month period
immediately following the Grantee’s termination of employment for any reason,
and subject to subsection (l) below (the “Restricted Period”), the Grantee will
not, without the Company’s express written consent, engage (directly or
indirectly) in any employment or business activity within the United States
whose primary business involves or is related to providing any mortgage- or real
estate-related service or product that, during the Grantee’s employment, the
Company or any of its Affiliates provides or is actively engaged in developing
through the use of Confidential Information and Trade Secrets; provided however,
the foregoing restriction shall only apply to such service or product for which
the Grantee has had access to Confidential Information and Trade Secrets or
otherwise has had active involvement. The Grantee further agrees that, given the
nature of the business of the Company and its Affiliates and the Grantee’s
position with the Company, a nationwide geographic scope is appropriate and
reasonable.
(d)The Grantee acknowledges and agrees that, during the term of the Grantee’s
employment by the Company or any of its Affiliates and during the Restricted
Period, the Grantee shall not, directly or indirectly through others, (i) hire
or attempt to hire any employee of the Company or any of its Affiliates, (ii)
solicit or attempt to solicit any employee of the Company or any of its
Affiliates to become an employee, consultant, or independent contractor to, for,
or of any other person or business entity, or (iii) solicit or attempt to
solicit any employee, or any consultant or independent contractor of the Company
or any of its Affiliates to change or terminate his or her relationship with the
Company or any of its Affiliates, unless in each case more than six months shall
have elapsed between the last day of such person’s employment or service with
the Company or any of its Affiliates and the first date of such solicitation or
hiring or attempt to solicit or hire. If any employee, consultant, or
independent contractor is hired or solicited by any entity that has hired or
agreed to hire the Grantee, such hiring or solicitation shall be conclusively
presumed to be a violation of these Terms and Conditions; provided, however,
that any hiring or solicitation pursuant to a general solicitation conducted by
an entity that has hired or agreed to hire the Grantee, or by a headhunter
employed by such entity, which does not involve the Grantee, shall not be a
violation of this subsection (d).
(e)The Grantee covenants and agrees that, during the term of the Grantee’s
employment by the Company or any of its Affiliates and during the Restricted
Period, the Grantee shall not, either directly or indirectly through others:
(i)solicit, divert, appropriate, or do business with, or attempt to solicit,
divert, appropriate, or do business with, any customer for whom the Company or
any of its Affiliates provided goods or services within 12 months prior to the
Grantee’s date of termination or any actively sought prospective customer of the
Company or any of its Affiliates for the purpose of providing such customer or
actively sought prospective customer with services or products competitive with
those offered by the Company or any of its Affiliates during the Grantee’s
employment with the Company or any of its Affiliates; or
(ii)encourage any customer for whom the Company or any of its Affiliates
provided goods or services within 12 months prior to the Grantee’s date of
termination to reduce the level or amount of business such customer conducts
with the Company or any of its Affiliates.
(f)The Grantee acknowledges and agrees that the business of the Company and its
Affiliates is highly competitive, that the Confidential Information and Trade
Secrets have been developed by the Company or any of its Affiliates at
significant expense and effort, and that the restrictions contained in this
Section 6 are reasonable and necessary to protect the legitimate business
interests of the Company or any of its Affiliates.
(g)The parties to these Terms and Conditions acknowledge and agree that any
breach by the Grantee of any of the covenants or agreements contained in this
Section 6 will result in irreparable injury to the Company or any of its
Affiliates, as the case may be, for which money damages could not adequately
compensate such entity. Therefore, the Company or any of





--------------------------------------------------------------------------------





its Affiliates shall have the right (in addition to any other rights and
remedies which it may have at law or in equity and in addition to the forfeiture
requirements set forth in subsection (h) below) to seek to enforce this Section
6 and any of its provisions by injunction, specific performance, or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company or any of its Affiliates may have for a breach, or
threatened breach, of the restrictive covenants set forth in this Section 6. The
Grantee agrees that in any action in which the Company or any of its Affiliates
seeks injunction, specific performance, or other equitable relief, the Grantee
will not assert or contend that any of the provisions of this Section 6 are
unreasonable or otherwise unenforceable. The Grantee irrevocably and
unconditionally (i) agrees that any legal proceeding arising out of these Terms
and Conditions may be brought only in the United States District Court for the
Eastern District of Pennsylvania, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in
Philadelphia County, Pennsylvania, (ii) consents to the sole and exclusive
jurisdiction and venue of such court in any such proceeding, and (iii) waives
any objection to the laying of venue of any such proceeding in any such court.
The Grantee also irrevocably and unconditionally consents to the service of any
process, pleadings, notices, or other papers.
(h)The Grantee acknowledges and agrees that in the event the Grantee breaches
any of the covenants or agreements contained in this Section 6 or the Grantee’s
employment is terminated by the Company or an Affiliate for Cause, including a
determination by the Committee that the Grantee has engaged in any activity, at
any time, that would be grounds for termination of the Grantee’s employment for
Cause:
(i)    The Committee may in its discretion determine that the Grantee shall
forfeit the outstanding Restricted Stock Units (without regard to whether the
Restricted Stock Units have vested, except as to the vested shares where
forfeiture of vested shares is expressly prohibited by law), and the outstanding
Restricted Stock Units shall immediately terminate, and
(ii)    The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock received in settlement of the Restricted
Stock Units; provided, that if the Grantee has disposed of any shares of Common
Stock received upon settlement of the Restricted Stock Units, then the Committee
may require the Grantee to pay to the Company, in cash, the Fair Market Value of
such shares of Common Stock as of the date of disposition. The Committee shall
exercise the right of recoupment provided in this subsection (h)(ii) within (x)
180 days after the Committee’s discovery of the Grantee’s breach of any of the
covenants or agreements contained in this Section 6 or (y) within 180 days after
the later of (A) the Grantee’s termination of employment by the Company or an
Affiliate for Cause, or (B) the Committee’s discovery of circumstances that, if
known to the Committee, would have been grounds for termination for Cause;
provided, however, that this right of recoupment shall not limit the Board’s
recoupment authority under any applicable clawback or recoupment policy of the
Board.
(i)If any portion of the covenants or agreements contained in this Section 6,
the specific forfeiture provisions related to vested shares, or the application
thereof, is construed to be invalid or unenforceable, the other portions of such
covenants or agreements or the application thereof shall not be affected and
shall be given full force and effect without regard to the invalid or
unenforceable portions to the fullest extent possible. If any covenant or
agreement in this Section 6 is held to be unenforceable because of the duration
thereof or the scope thereof, then the court making such determination shall
have the power to reduce the duration and limit the scope thereof, and the
covenant or agreement shall then be enforceable in its reduced form. The
covenants and agreements contained in this Section 6 shall survive the
termination of the Grantee’s employment with the Company or any of its
Affiliates and shall survive the termination of these Terms and Conditions.
(j)Nothing in these Terms and Conditions, including any restrictions on the use
of Confidential Information and Trade Secrets, shall prohibit or restrict the
Grantee from initiating communications directly with, or responding to any
inquiry from, or providing testimony before, the Equal Employment Opportunity
Commission, the Department of Justice, the Securities and Exchange Commission,
or any other federal, state, or local regulatory authority. To the extent
permitted by law, upon receipt of any subpoena, court order, or other legal
process compelling the disclosure of Confidential Information and Trade Secrets,
the Grantee agrees to give prompt written notice to the Company so as to permit
the Company to protect its interests in confidentiality to the fullest extent
possible. Please take notice that federal law provides criminal and civil
immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.
(k)Nothing in these Terms and Conditions shall be deemed to constitute the grant
of any license or other right to the Grantee in respect of any Confidential
Information and Trade Secrets or other data, tangible property, or intellectual
property of the Company or any of its Affiliates.
(l)Should the Grantee violate any of the restrictive covenants of these Terms
and Conditions, then the period of the Grantee’s breach of such covenant
(“Violation Period”) shall stop the running of the corresponding Restricted
Period. Once the Grantee resumes compliance with the restrictive covenant, the
Restricted Period applicable to such covenant shall be





--------------------------------------------------------------------------------





extended for a period equal to the Violation Period so that the Company enjoys
the full benefit of the Grantee’s compliance with the restrictive covenant for
the duration of the corresponding Restricted Period.
(m)In the event of a conflict between the terms of the confidentiality,
non-competition or non-solicitation covenants in this Section 6 and a
confidentiality, non-competition or non-solicitation covenant in a prior stock
option, restricted stock unit or other equity grant agreement between the
Grantee and the Company, the confidentiality, non-competition and
non-solicitation covenants in this Section 6 shall control as of the Grant Date.
7.No Stockholder Rights.
The Grantee has no voting rights and no rights to receive dividends or dividend
equivalents or other ownership rights and privileges of a stockholder with
respect to the shares of Common Stock subject to the Restricted Stock Units.  
8.
Retention Rights.

Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or a Subsidiary or shall
interfere in any way with the right of the Company or a Subsidiary to terminate
Grantee’s employment or service at any time.
9.
Cancellation or Amendment.

This award may be canceled or amended by the Committee, in whole or in part, in
accordance with the applicable terms of the Plan.
10.
Notice.

Any notice to the Company provided for in these Terms and Conditions shall be
addressed to it in care of the Corporate Secretary of the Company, 1601 Market
Street, Philadelphia, Pennsylvania 19103-2197, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
system of the Company or a Subsidiary thereof, or to such other address as the
Grantee may designate to the Company in writing. Any notice provided for
hereunder shall be delivered by hand, sent by telecopy or electronic mail, or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage and registry fee prepaid in the United States mail, or other
mail delivery service. Notice to the Company shall be deemed effective upon
receipt. By receipt of these Terms and Conditions, the Grantee hereby consents
to the delivery of information (including without limitation, information
required to be delivered to the Grantee pursuant to the applicable securities
laws) regarding the Company, the Plan, and the Restricted Stock Units via the
Company’s electronic mail system or other electronic delivery system.
11.
Incorporation of Plan by Reference.

These Terms and Conditions are made pursuant to the terms of the Plan, the terms
of which are incorporated herein by reference, and shall in all respects be
interpreted in accordance therewith. The decisions of the Committee shall be
conclusive upon any question arising hereunder. The Grantee’s receipt of the
Restricted Stock Units awarded under these Terms and Conditions constitutes such
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, these Terms and Conditions, and/or the Restricted
Stock Units shall be final and binding on the Grantee, his or her beneficiaries,
and any other person having or claiming an interest in such Restricted Stock
Units. The settlement of any award with respect to Restricted Stock Units is
subject to the provisions of the Plan and to interpretations, regulations, and
determinations concerning the Plan as established from time to time by the
Committee in accordance with the provisions of the Plan. A copy of the Plan will
be furnished to each Grantee upon request. Additional copies may be obtained
from the Corporate Secretary of the Company, 1601 Market Street, Philadelphia,
Pennsylvania 19103-2197.
12.
Income Taxes; Withholding Taxes.

The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the Restricted Stock Units pursuant
to these Terms and Conditions. At the time of taxation, the Company shall have
the right to deduct from other compensation or from amounts payable with respect
to the Restricted Stock Units, including by withholding shares of the Company’s
Common Stock, an amount equal to the federal (including FICA), state, local and
foreign income and payroll taxes and other amounts as may be required by law to
be withheld with respect to the Restricted Stock Units. Without limiting the
foregoing, upon payment of the Restricted Stock Units, the Company may withhold
shares subject to the vested Restricted Stock Units to cover any of the
applicable withholding for related FICA tax and income tax liabilities.
13.
Governing Law.

The validity, construction, interpretation, and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle.





--------------------------------------------------------------------------------





14.
Grant Subject to Applicable Laws and Company Policies.

These Terms and Conditions shall be subject to any required approvals by any
governmental or regulatory agencies. This award of Restricted Stock Units shall
also be subject to any applicable clawback or recoupment policies, share trading
policies, and other policies that may be implemented by the Board from time to
time in accordance with applicable law. Notwithstanding anything in these Terms
and Conditions to the contrary, the Plan, these Terms and Conditions, and the
Restricted Stock Units awarded hereunder shall be subject to all applicable
laws, including any laws, regulations, restrictions, or governmental guidance
that becomes applicable in the event of the Company’s participation in any
governmental programs, and the Committee reserves the right to modify these
Terms and Conditions and the Restricted Stock Units as necessary to conform to
any restrictions imposed by any such laws, regulations, restrictions, or
governmental guidance or to conform to any applicable clawback or recoupment
policies, share trading policies, and other policies that may be implemented by
the Board from time to time. As a condition of participating in the Plan, and by
the Grantee’s acceptance of the Restricted Stock Units, the Grantee is deemed to
have agreed to any such modifications that may be imposed by the Committee, and
agrees to sign such waivers or acknowledgments as the Committee may deem
necessary or appropriate with respect to such modifications.
15.
Assignment.

These Terms and Conditions shall bind and inure to the benefit of the successors
and assignees of the Company. The Grantee may not sell, assign, transfer,
pledge, or otherwise dispose of the Restricted Stock Units, except to a
Successor Grantee in the event of the Grantee’s death.
16.
Section 409A.

This award of Restricted Stock Units is intended to comply with the applicable
requirements of section 409A of the Code and shall be administered in accordance
with section 409A of the Code. Notwithstanding anything in these Terms and
Conditions to the contrary, if the Restricted Stock Units constitute “deferred
compensation” under section 409A of the Code and the Restricted Stock Units
become vested and settled upon the Grantee’s termination of employment, payment
with respect to the Restricted Stock Units shall be delayed for a period of six
months after the Grantee’s termination of employment if the Grantee is a
“specified employee” as defined under section 409A of the Code (as determined by
the Committee) and if required pursuant to section 409A of the Code. If payment
is delayed, the shares of Common Stock of the Company shall be distributed
within 30 days of the date that is the six-month anniversary of the Grantee’s
termination of employment. If the Grantee dies during the six-month delay, the
shares shall be distributed in accordance with the Grantee’s will or under the
applicable laws of descent and distribution. Notwithstanding any provision to
the contrary herein, payments made with respect to this award of Restricted
Stock Units may only be made in a manner and upon an event permitted by section
409A of the Code, and all payments to be made upon a termination of employment
hereunder may only be made upon a “separation from service” as defined under
section 409A of the Code. To the extent that any provision of these Terms and
Conditions would cause a conflict with the requirements of section 409A of the
Code, or would cause the administration of the Restricted Stock Units to fail to
satisfy the requirements of section 409A of the Code, such provision shall be
deemed null and void to the extent permitted by applicable law. In no event
shall a Grantee, directly or indirectly, designate the calendar year of payment.
If the Restricted Stock Units constitute “deferred compensation” under section
409A of the Code and payment is subject to the execution of a release of claims
in favor of the Company and its Affiliates, and if payment with respect to the
Restricted Stock Units that is subject to the execution of the release could be
made in more than one taxable year, payment shall be made in the later taxable
year.
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Grant Date set forth above.


RADIAN GROUP INC.
By: /s/ Anita Scott
Name: Anita Scott
Title: SVP, Chief Human Resources Officer
By electronically acknowledging and accepting this award of Restricted Stock
Units following the date of the Company’s electronic notification to the
Grantee, the Grantee (a) acknowledges receipt of the Plan incorporated herein,
(b) acknowledges that he or she has read the Award Summary delivered in
connection with this grant of Restricted Stock Units and these Terms and
Conditions and understands the terms and conditions of them, (c) accepts the
award of the Restricted Stock Units described in these Terms and Conditions, (d)
agrees to be bound by the terms of the Plan and these Terms and Conditions, and
(e) agrees that all decisions and determinations of the Committee with respect
to the Restricted Stock Units shall be final and binding.





--------------------------------------------------------------------------------







Schedule A
TSR Performance Goals
1.
Calculation of TSR. Vesting of the Restricted Stock Units will be based on the
following performance results: (i) the relative total shareholder return (“TSR”)
for the TSR Performance Period beginning on May 10, 2017 and ending on May 10,
2020, which means the Company’s TSR relative to the median TSR of the TSR Peer
Group (as defined in Section 2(d) below), as set forth in Section 2 below, and
(ii) the Company’s TSR for the TSR Performance Period (“Company Absolute TSR”),
as set forth in Section 3 below. At the end of the TSR Performance Period, the
TSR for the Company, and for each company in the TSR Peer Group, shall be
calculated by dividing the Closing Average Share Value (as defined below) by the
Opening Average Share Value (as defined below).

(a)The term “Closing Average Share Value” means the average value of the common
stock, including Accumulated Shares, for the 60 trading days ending on the last
day of the TSR Performance Period (i.e., the 60 trading days ending on and
including May 10, 2020), which shall be calculated as follows: (i) determine the
closing price of the common stock on each trading date during the 60-day period,
(ii) multiply each closing price by the Accumulated Shares as of that trading
date, and (iii) average the amounts so determined for the 60-day period.
(b)The term “Opening Average Share Value” means the average value of the common
stock, including Accumulated Shares, for the 60 trading days ending on the first
day of the TSR Performance Period (i.e., the 60 trading days ending on and
including May 10, 2017), which shall be calculated as follows: (i) determine the
closing price of the common stock on each trading day during the 60-day period,
(ii) multiply each closing price by the Accumulated Shares as of that trading
date, and (ii) average the amounts so determined for the 60-day period. The
Opening Average Share Value is $18.22.
(c)The term “Accumulated Shares” means, for a given trading day, the sum of (i)
one share and (ii) a cumulative number of shares of the company’s common stock
purchased with dividends declared on a company’s common stock, assuming same day
reinvestment of the dividends in the common stock of a company at the closing
price on the ex-dividend date. The calculations under this Schedule A shall
include ex-dividend dates between February 14, 2017 and the trading day.
2.Relative TSR Vesting Percentage.
(a)Subject to Sections 3 and 5, the number of Restricted Stock Units that will
vest for the TSR Performance Period shall be determined by multiplying the
Target Award by the Relative TSR Vesting Percentage, as determined under this
Section 2.
(b)The Relative TSR Vesting Percentage will be determined based on the Company’s
TSR as compared to the median TSR of the companies in the TSR Peer Group for the
TSR Performance Period (the “Median Peer Group TSR”) as follows:
(i)If the Company’s TSR exceeds the Median Peer Group TSR, the Relative TSR
Vesting Percentage will increase by 2% above 100% (but not in excess of 200%)
for every 1% by which the Company’s TSR exceeds the Median Peer Group TSR.
(ii)If the Company’s TSR is less than the Median Peer Group TSR, the Relative
TSR Vesting Percentage will be below 100%, in an amount such that there is a 2%
reduction for every 1% by which the Company’s TSR is less than the Median Peer
Group TSR. There is no vesting if the Company’s TSR is less than 50% of the
Median Peer Group TSR.
(iii)If the Company’s TSR rank falls between the measuring points, the Company’s
TSR rank will be rounded to the nearest whole percentage point.
The chart below is provided for illustrative purposes:
Performance
(increments of +/- point differential)
Relative TSR Vesting Percentage
Maximum at 50% above Median
200%
+1% Company Absolute TSR above Median
102%
Median Peer Group TSR
100%
-1% Company Absolute TSR below Median
98%
Threshold at -50% below Median
0%








--------------------------------------------------------------------------------





(c)The companies in the TSR Peer Group will be determined on the first day of
the TSR Performance Period for purposes of the TSR calculation and will be
changed only in accordance with Section 2(d) below. No company shall be added to
the TSR Peer Group during the TSR Performance Period for purposes of the TSR
calculation.
(d)The term “TSR Peer Group ” means the companies listed on Exhibit A and will
be subject to change as follows:
(i)In the event of a merger, acquisition or business combination transaction of
a company in the TSR Peer Group in which the company in the TSR Peer Group is
the surviving entity and remains publicly traded, the surviving entity shall
remain a company in the TSR Peer Group. Any entity involved in the transaction
that is not the surviving company shall no longer be a company in the TSR Peer
Group.
(ii)In the event of a merger, acquisition or business combination transaction of
a company in the TSR Peer Group, a “going private” transaction or other event
involving a company in the TSR Peer Group or the liquidation of a company in the
TSR Peer Group, in each case where the company in the TSR Peer Group is not the
surviving entity or is no longer publicly traded, the company shall no longer be
a company in the TSR Peer Group.
(iii)Notwithstanding the foregoing, in the event of a bankruptcy of a company in
the TSR Peer Group where the company in the TSR Peer Group is not publicly
traded at the end of the TSR Performance Period, such company shall remain a
company in the TSR Peer Group but shall be deemed to have a TSR of negative 100%
(-100%).
3.Vesting Cap Based on Company Absolute TSR. After the Relative TSR Vesting
Percentage is determined, as described in Section 2 above, the Company Absolute
TSR for the TSR Performance Period will be evaluated to determine the actual
number of Restricted Stock Units that vest (the “Final Payout Percentage”). If
the Company Absolute TSR is negative, the Final Payout Percentage will not
exceed 75% of the Target Award, even if the Relative TSR Vesting Percentage
determined under Section 2 is greater than 75%. If the Company Absolute TSR is
zero or positive, the Final Payout Percentage will be the Relative TSR Vesting
Percentage determined under Section 2 above.
4.General Vesting Terms. Any fractional Restricted Stock Unit resulting from the
vesting of the Restricted Stock Units in accordance with these Terms and
Conditions shall be rounded down to the nearest whole number. Any portion of the
Restricted Stock Units that does not vest as of the end of the TSR Performance
Period shall be forfeited as of the end of the TSR Performance Period.
5.Maximum Vesting and Payment. In no event shall the maximum number of
Restricted Stock Units that may be payable pursuant to these Terms and
Conditions exceed 200% of the Target Award. In addition, notwithstanding
anything in this Schedule A to the contrary, in no event shall the Fair Market
Value of the vested Restricted Stock Units to be distributed on the applicable
Valuation Date exceed $99.66 ($16.61 multiplied by 600%) multiplied by the
Target Award, as described in Section 4(d) of the Terms and Conditions.







--------------------------------------------------------------------------------





Exhibit A
TSR Peer Group
Arch Capital Group Ltd. (ACGL)
Assured Guaranty Ltd. (AGO)
CoreLogic, Inc. (CLGX)
Essent Group Ltd. (ESNT)
Fidelity National Financial, Inc. (FNF)
First American Corp. (FAF)
Genworth Financial, Inc. (GNW)
MGIC Investment Corp. (MTG)
Nationstar Mortgage Holdings, Inc. (NSM)
NMI Holdings Inc. (NMIH)
Old Republic International Corp. (ORI)
PennyMac Financial Services, Inc. (PFSI)
PHH Corp. (PHH)
Stewart Information Services Corp. (STC)





